 1                                                          The Honorable James L. Robart
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,                    NO. CR18-0091JLR
10
                            Plaintiff
11                                                   ORDER TO SEAL
12
13                     v.
        JAMIE GUHLKE,
14
                            Defendant.
15
16         Having read the Government’s Motion to Seal and because of the sensitive
17 information contained within the Government’s Exhibits E, F, and G to the Response to
18 Defendant’s Sentencing Memorandum.
19 //
20
21 //
22
23 //
24
25
26
27
28
                                                                     UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     ORDER TO SEAL                                                    SEATTLE, WASHINGTON 98101
     CR18-091JLR - 1                                                        (206) 553-7970
 1        It is hereby ORDERED that Exhibits E, F, and G to the Government’s Response to
 2 Defendant’s Sentencing Memorandum shall remain sealed.
 3        DATED this 9th day of May, 2019.
 4


                                                 A
 5
 6
 7                                               The Honorable James L. Robart
 8                                               U.S District Court Judge

 9
10
11
12
13
14
15
16 Presented by:
17
   s/Siddharth Velamoor
18 SIDDHARTH VELAMOOR
19 Assistant United States Attorney
20
21
22
23
24
25
26
27
28
                                                                    UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     ORDER TO SEAL                                                   SEATTLE, WASHINGTON 98101
     CR18-091JLR - 2                                                       (206) 553-7970
